Case: 19-11158     Document: 00515734908         Page: 1     Date Filed: 02/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       February 5, 2021
                                  No. 19-11158
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Lorenzo Valdez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CV-797


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Lorenzo Valdez, federal prisoner # 42864-177, was convicted of
   conspiracy to possess with the intent to distribute 500 grams or more of
   cocaine in violation of 21 U.S.C. §§ 846 and 841(b)(1)(B)(ii)(IV). He filed
   an unsuccessful motion to reduce his sentence under the First Step Act of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11158      Document: 00515734908           Page: 2      Date Filed: 02/05/2021




                                     No. 19-11158


   2018; Pub. L. No. 115-391, § 404, 132 Stat. 5194 (2018), and he now appeals
   the denial of his motion.
          We review the district court’s ruling on a motion to reduce a sentence
   under the First Step Act for an abuse of discretion. United States v. Jackson,
   945 F.3d 315, 319 & n.2 (5th Cir. 2019), cert. denied, 140 S. Ct. 2699 (2020).
   “Section 404 of the First Step Act concerns the application of [the] Fair
   Sentencing Act of 2010.” United States v. Hegwood, 934 F.3d 414, 416 (5th
   Cir.) (internal quotation marks and citation omitted), cert. denied, 140 S. Ct.
   285 (2019). As relevant here, a defendant is eligible for a sentence reduction
   under the First Step Act if: (1) he committed a “‘covered offense,’” which
   is defined as “a violation of a Federal criminal statute, the statutory penalties
   for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010
   . . . that was committed before August 3, 2010;” and (2) his sentence was not
   previously imposed or reduced pursuant to the Fair Sentencing Act. Pub. L.
   No. 115-391, § 404(a), (c); 132 Stat. 5194, 5222; see Hegwood, 934 F.3d at 416-
   17. A district court is not required to conduct a hearing on a motion filed
   pursuant to Section 404 of the First Step Act. Jackson, 945 F.3d at 321.
          Because Valdez’s offense was not committed before August 3, 2010,
   it was not a covered offense for purposes of the Fair Sentencing Act, and the
   district court did not abuse its discretion by denying his motion for a sentence
   reduction. See Pub. L. No. 115-391, § 404(a). Additionally, Valdez’s 30-year
   sentence falls within the statutory imprisonment range of between five and
   40 years, see 841(b)(1)(B)(ii)(IV), and is therefore legal.
          AFFIRMED.




                                           2